DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No.16/567,954 filed on 9/11/2019.

Status of Claims
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 9/11/2019 is in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application, as the case may be, names another inventor and was effectively filed before the effective application for patent published or deemed published under section 122(b), in which the patent or filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being participated by Wu et al. (US 10,552,443) “Wu”.
Regarding Claim 1;  Wu discloses a database management system comprising: a storage device storing a columnar database; and database logic to encode a complex data type over columns of a table of 5the database by mapping fields of the complex data type to the columns, each column having a primitive data type native to the database (Col. 3, lines 13-43 - maps an arbitrary JSON object into a relational representation and stores the relational representation. Once mapped to relational representation, many existing optimized data storage technologies may be leveraged to store the underlying data in an efficient manner. These data stores may extend from horizontally scaling key-value stores (214), to row-based relational stores, and even columnar-based relational stores; Col. 26, lines 50-67 – storing in columnar structure).  
Regarding Claim 2;  Wu discloses wherein the complex data type comprises an array data type specifying an array of elements having a primitive data type, the fields comprising an array field, 10wherein the primitive data type of the column to which the array field is mapped is the primitive data type of the array of elements (col. 14, lines 60 – 67 through col. 15, lines 1-8).  
Regarding Claim 3;  Wu discloses wherein the complex data type comprises an array data type specifying an array of elements having a structure data type specifying a plurality of primitive data types, the fields 15comprising a plurality of primitive fields of the primitive data types, and wherein, for each primitive field, the primitive data type of the column to which the primitive field is mapped is the primitive data type of the primitive (col. 14, lines 1-11 – complex structure data type; col. 60-67 – mapping fields  to columnar table).  
Regarding Claim 4;  Wu discloses wherein the complex data 20type comprises a structure data type specifying a plurality of primitive data types, 31Attorney docket no. 92039811 the fields comprising a plurality of primitive fields of the primitive data types, and wherein, for each primitive field, the primitive data type of the column to which the primitive field is mapped is the primitive data type of the primitive field (col. 14, lines 1-11 – complex structure data type; col. 60-67 – mapping fields to columnar table).  
Regarding Claim 5;  Wu wherein the structure data type is a first structure data type, the primitive fields are first primitive fields, and the primitive data types are first primitive data types, wherein the first structure data type further specifies a second structure data type specifying a plurality of second primitive data types, the fields 10comprising a plurality of second primitive fields of the second primitive data types, and wherein, for each second primitive field, the primitive data type of the column to which the second primitive field is mapped is the second primitive data type of the second primitive field (col. 14, lines 1-11 – complex structure data type; col. 60-67 – mapping fields to columnar table).   
Regarding Claim 6;  Wu discloses wherein the structure data 15type further specifies an array data type specifying an array of elements having a primitive data type, the fields comprising an array field, and wherein the primitive data type of the column to which the array field is mapped is the primitive data type of the array of elements (col.14, lines 1-11 – coordinate and contact are array type; col. 14, lines 60-67 – column coordinate.0 and coordinate.1 are primitive data type of the array of elements).  
Regarding Claim 7;  Wu discloses wherein the complex data 20type comprises a map data type specifying an array of key elements having a primitive data type and an array of value elements having a primitive data type, 32Attorney docket no. 92039811 the fields comprising a key array field and a value array field, and wherein the primitive data type of the column to which the key array field is mapped is the primitive data type of the array of key elements, and the primitive data type of the column to which the value array field is mapped is the 5primitive data type of the array of value elements (Col. 16, lines 59-67 through col. 17, lines 1-14).  
Regarding Claim 8;  Wu discloses wherein the database logic is to encode the map data type in part by identifying how to distinguish individual key elements within the array of key elements and how to distinguish individual value elements within the array of value elements (col. 12, lines 55-67 through col. 13,lines 1-30 – key value mapping).  
Regarding Claim 9;  Wu discloses10 wherein the primitive data types comprise a string data type and an integer data type (col. 14, lines 60-67 – age is integer datatype, name and contact email are string data type).  
Regarding Claim 10;  Wu discloses wherein the complex data type specifies a tree of fields including leaf fields having primitive data types, and wherein the database logic is to encode the complex data type by 15recursively traversing the tree until the leaf fields have been individually mapped to the columns (col. 14, lines 60-67 through col. 15, lines 1-8).  
Regarding Claim 11;  Wu discloses wherein the database logic is to encode the complex data type by storing metadata specifying the complex data type, the fields of the complex data type, and the columns of the table to 20which the fields have been mapped (col. 2, lines 60-67 - systemically and/or automatically mapping arbitrary JSON objects into relational representation without any schema declaration and/or loss of information is disclosed. The mapped relational representation may be stored into any data storage such as row-based or columnar-based relational stores, such as relational databases, as well as encoded efficiently into horizontally scaling technologies such as Open Source distributed NoSQL key-value databases).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10,552,443) “Wu”, in view of Bharath et al. (US 2013/0132371) “Bharath”.
Regarding Claim 13;  Wu discloses a non-transitory computer-readable data storage medium storing program 10code executable by a database management system to perform processing comprising: 
receiving a query specifying a complex data type of data stored in a table of a columnar database in which the complex data type has been encoded over columns of the table by mapping of fields of the complex data type to the 15columns, each column having a primitive data type native to the database (Wu: Fig. 2 – Relational Query Receiver 216, Query Parser 218; Col. 3, lines 13-43 - maps an arbitrary JSON object into a relational representation and stores the relational representation. Once mapped to relational representation, many existing optimized data storage technologies may be leveraged to store the underlying data in an efficient manner. These data stores may extend from horizontally scaling key-value stores (214), to row-based relational stores, and even columnar-based relational stores; Col. 26, lines 50-67 – storing in columnar structure);
Wu does not explicitly disclose decomposing the fields specified within the query into the columns of the database to which the fields are mapped; and generating an optimized query for the received query, the optimized query specifying the columns to which the fields specified within the query have been 20decomposed, instead of specifying the fields.  However, Bharath discloses decomposing the fields specified within the query into the columns of the database to which the fields are mapped; and generating (Bharath: Abs. - converting at least one of the queries over row-store database into a query over column-store database by means of cost based query optimizer and retrieving said data from the column-store database). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Bharath into the teachings of Wu to build efficient cost based optimizer that reduces the number o selection and join operations over column-store databases as taught by Bharath.
Regarding Claim 14;  Bharath discloses wherein decomposing the fields specified within the query into the columns of the 34Attorney docket no. 92039811 database to which the fields are mapped comprises, for each field specified within the query, inspecting metadata for the complex data type to identify the columns of the database over which the field has been mapped (Bharath: paragraph [0026]).
Regarding Claim 15;  Bharath discloses the non-transitory computer-readable data storage medium of claim 13, 5wherein generating the optimized query comprises specifying within the optimized query a combination of the columns to which the fields specified within the query are mapped (Bharath: paragraph [0027] – parse the query and retrieves the columns) .
.  Regarding Claim 17;  Bharath discloses wherein the query specifies comparisons of the fields, and wherein generating the optimized query comprises linking 15comparisons of the columns within the optimized query by logical operators in (Bharath: paragraph [0027] – join conditions).
Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10,552,443) “Wu”, in view of Bharath et al. (US 2013/0132371) “Bharath”, and further in view of Attaluri et al. (US 2017/0293469) “Attaluri”.
Regarding Claim 16;  Wu and Bharath do not explicitly disclose wherein generating the optimized query comprises ordering the columns within 10the optimized query according to an order that the complex data type specifies the fields to which the columns are mapped.  However, Attaluri discloses wherein generating the optimized query comprises ordering the columns within 10the optimized query according to an order that the complex data type specifies the fields to which the columns are mapped (Attaluri: Fig. 3; - order a payload column according to an order indicated by the key columns). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Attaluri into the teachings of Wu and Bharath to improve process to sort data in a column organized relational database as taught by Attaluri.
Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10,552,443) “Wu”, in view of Bharath et al. (US 2013/0132371) “Bharath”, and further in view of Shrinivas et al. (Materialization strategies in the Verica Analytic Database – Ids) “Shrinivas”.
Regarding Claim 18;  Wu and Bharath do not explicitly disclose wherein the processing further comprises processing the optimized query against the database in a late35Attorney docket no. 92039811 materialization manner to fulfill the query; and returning results obtained from (Shrinivas: page 1196, second column, last paragraph – late materialization refers to technique of fetching columns on demand for each operator in the query plan; Fig. 2(a); page 1197, first column - Late Materialized execution plan processing). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Shrinivas into the teachings of Wu and Bharath to use the late materialization execution plan that provides significant performance advantages that used fewer rows to fetch as taught by Shrinivas.
Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10,552,443) “Wu”, in view of Shrinivas et al. (Materialization strategies in the Verica Analytic Database – Ids) “Shrinivas”.
Regarding Claim 12;  Wu discloses wherein the database logic is further to: generate an optimized query for a query specifying the complex data type, the optimized query specifying the columns to which the fields specified within 5the query are mapped, instead of specifying the fields (Wu: col. 36, lines 26-28 – optimized query); and Wu does not disclose process the optimized query against the database in a late materialization manner to fulfill the query and to return results obtained by processing the optimized queries. However, Shrinivas discloses process the optimized query against the database in a late materialization manner to fulfill the query and to return results obtained by processing the optimized queries (Shrinivas: page 1196, second column, last paragraph – late materialization refers to technique of fetching columns on demand for each operator in the query plan; Fig. 2(a); page 1197, first column - Late Materialized execution plan processing). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Shrinivas into the teachings of Wu to use the late materialization execution plan that provides significant performance advantages that used fewer rows to fetch as taught by Shrinivas.
Regarding Claim 19;  Wu discloses a method comprising: 
processing, by a database management system having a columnar 5database, [[an optimized query against the database in a late materialization manner to fulfill a query]] specifying a complex data type of data stored in a table of a columnar database in which the complex data type has been encoded over columns of the table by mapping fields of the complex data type to the columns (Wu: Col. 3, lines 13-43 - maps an arbitrary JSON object into a relational representation and stores the relational representation. Once mapped to relational representation, many existing optimized data storage technologies may be leveraged to store the underlying data in an efficient manner. These data stores may extend from horizontally scaling key-value stores (214), to row-based relational stores, and even columnar-based relational stores; Col. 26, lines 50-67 – storing in columnar structure). Wu does not explicitly disclose an optimized query against the database in a late materialization manner to fulfill a query, and 10returning, by the database management system, results obtained from processing the optimized query, to fulfill a query to which the optimized query pertains. However Shrinivas discloses an optimized query against the database in a late materialization manner to fulfill a query; and 10returning, by the database management system, results (Shrinivas: page 1196, second column, last paragraph – late materialization refers to technique of fetching columns on demand for each operator in the query plan; Fig. 2(a); page 1197, first column - Late Materialized execution plan processing). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Shrinivas into the teachings of Wu to use the late materialization execution plan that provides significant performance advantages that used fewer rows to fetch as taught by Shrinivas.
Regarding Claim 20;  Shrinivas further discloses wherein the optimized query specifies the columns to which the fields specified within the query are mapped instead of 15specifying the fields, and wherein the database management system processes the optimized query in the late materialization manner by delaying materialization of each column until the columns is needed during processing of the optimized query (Shrinivas: page 1196, second column, last paragraph – late materialization refers to technique of fetching columns on demand for each operator in the query plan; Fig. 2(a)).

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153